Case 2:20-cv-02862-SHL-cgc Document 7 Filed 04/06/21 Page 1 of 2                       PageID 21




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

 TWANKEY TODD,                                     )
                                                   )
        Plaintiff,                                 )
 v.                                                )          No. 2:20-cv-02862-SHL-cgc
                                                   )
 STATE OF TENNESSEE,
                                                   )
        Defendant.                                 )

              ORDER ADOPTING REPORT AND RECOMMENDATION AND
                              DISMISSING CASE


       Before the Court is Magistrate Judge Claxton’s Report and Recommendation (“Report”),

filed January 26, 2021. (ECF No. 6.) Dismissal of this action is recommended because the

matter is time barred and fails to state a claim upon which relief may be granted. For the

following reasons, the Report is ADOPTED, and this case is DISMISSED WITH

PREJUDICE.

       A magistrate judge may submit to a judge of the court proposed findings of fact and

recommendations for involuntary dismissal of an action for failure to prosecute. 28 U.S.C.

§ 636(b)(1)(B). “Within 14 days after being served with a copy of the recommended disposition,

a party may serve and file specific written objections to the proposed findings and

recommendations.” Fed. R. Civ. P. 72(b)(2); see also 28 U.S.C. § 636(b)(1). A district court

reviews de novo only those proposed findings of fact or conclusions of law to which a party

specifically objects. Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C. § 636(b)(1).

       The deadline to object to the Report was February 9, 2021, and Plaintiff filed no

objections. The Court has reviewed the Report for clear error and finds none. The Report

outlines why Plaintiff’s claims are time-barred, as well as the ways in which the allegations fail
Case 2:20-cv-02862-SHL-cgc Document 7 Filed 04/06/21 Page 2 of 2                  PageID 22




to state legal claims. Therefore, the Court ADOPTS the Magistrate Judge’s Report. Plaintiff’s

claim is DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED, this 6th day of April, 2021.

                                                   s/ Sheryl H. Lipman
                                                   SHERYL H. LIPMAN
                                                   UNITED STATES DISTRICT JUDGE




                                              2
